COURT OF CHANCERY
                                    OF THE
                              STATE OF DELAWARE
Sam Glasscock III                                                      CHANCERY COURTHOUSE
VICE CHANCELLOR                                                                34 The Circle
                                                                    GEORGETOWN, DELAWARE 19947
                                                                                    AND
                                                                     Leonard L. Williams Justice Center
                                                                  500 NORTH KING STREET, SUITE 11400
                                                                   WILMINGTON, DELAWARE 19980-3734



                                       November 12, 2020


Kimberly Gill McKinnon, Esquire
Gordon, Fournaris & Mammarella, P.A.
1925 Lovering Avenue
Wilmington, DE 19806

RE:      The Schoko GST Exempt Trust Dated October 10, 2006
         C.A. No. 2020-0818-SG

         The PJJ GST Exempt Trust Dated October 10, 2006
         C.A. No. 2020-0820-SG

         The JEMM GST Exempt Trust Dated October 10, 2006
         C.A. No. 2020-0821-SG

         The Trinity GST Exempt Trust Dated October 10, 2006
         C.A. No. 2020-0822-SG

         The Padekeky GST Exempt Trust Dated October 10, 2006
         C.A. No. 2020-0828-SG

         The Pennies From Heaven GST Exempt Trust Dated October 10, 2006
         C.A. No. 2020-0832-SG

Dear Ms. McKinnon:

      Thank you for your letter of November 4, 2020, providing examples of this
Court signing Orders providing for modifications or reformations of trusts,
contingent upon receipt of a favorable Private Letter Ruling from the Internal
Revenue Service. This is in connection with the Petitions in the cases referred to
above, which all seek reformation based on the Settlor’s original intent, but subject
to a condition subsequent: Receipt of a favorable letter ruling concerning tax
avoidance from the IRS.

        Reformation involves a determination that a settlor clearly manifested an
intent, but due to a mistake in drafting the Trust Agreement, created a trust that
would frustrate the intent. Unfortunately, none of the Orders that you submitted
appear to be accompanied by a Judicial opinion explaining how a finding that the
trust instrument violated the clearly manifested intent of the testator can be subject
to a condition subsequent. Nor do the Orders appear to address how an Order of
this Court subject to a condition subsequent is not an advisory opinion. Of course,
this Court does not issue advisory opinions.

       For the foregoing reasons, to the extent I consider the above-referenced
Petitions for Reformation, I would be forced to deny them as requesting advisory
opinions. However, if you wish to file amended petitions seeking reformation not
subject to a condition subsequent, I would be pleased to consider those. TO THE
EXTENT THAT THE FOREGOING REQUIRES AN ORDER TO TAKE
EFFECT, IT IS SO ORDERED.

                                        Sincerely,

                                        /s/Sam Glasscock III

                                        Vice Chancellor

SGIII/lkpr
cc: Register in Chancery